MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                   Aug 07 2017, 8:53 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                      CLERK
                                                                    Indiana Supreme Court
purpose of establishing the defense of res judicata,                   Court of Appeals
                                                                         and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office LLC                                    Attorney General of Indiana
Brooklyn, Indiana
                                                          George P. Sherman
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Thomas W. Julian,                                        August 7, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1701-CR-103
        v.                                               Appeal from the Vigo Superior
                                                         Court.
                                                         The Honorable David R. Bolk,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Trial Court Cause Nos.
                                                         84D03-1506-F5-1427
                                                         84D03-1507-FC-1653
                                                         84D03-1605-F5-1364
                                                         84D03-1606-FA-1505



Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017        Page 1 of 6
[1]   Thomas W. Julian appeals his fifty-five-year sentence upon his convictions of
                                                                     1
      two counts of child molesting as Level 1 felonies, two counts of child molesting
                                   2                                                              3
      as Class C felonies, and one count of child exploitation as a Level 5 felony.


[2]   Julian’s sole issue on appeal is whether his sentence is inappropriate in light of

      the nature of his offenses and his character.


[3]   In May 2015, the Indiana State Police received a flash drive that had been

      found in a gas station parking lot. The flash drive contained images and

      recordings of nude children and of children engaged in sexual acts. The person

      who submitted the flash drive to the State Police recognized Julian’s voice as

      well as the interior of Julian’s home on the flash drive images. Following an

      investigation, Julian was charged in four different cause numbers with three

      counts of child molesting as Class A felonies, two counts of child molesting as

      Level 1 felonies, four counts of child molesting as Class C felonies, two counts

      of child molesting as Level 4 felonies, five counts of child exploitation as Level

      5 felonies, four counts of child solicitation as Class D felonies, two counts of

      child solicitation as Level 5 felonies, one count of rape as a Class B felony, and

      two counts of possession of child pornography as Level 6 felonies.




      1
          Ind. Code § 35-42-4-3(a)(1) (2014).
      2
          Ind. Code § 35-42-4-3(b) (1998) and (2007).
      3
          Ind. Code § 35-42-4-4 (b)(1) (2014).

      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017   Page 2 of 6
[4]   Pursuant to a plea agreement, Julian pleaded guilty to two counts of child

      molesting as Level 1 felonies, two counts of child molesting as Class C felonies,

      and one count of child exploitation as a Level 5 felony, with all remaining

      charges dismissed. The parties argued sentencing to the court with the

      agreement that Julian’s aggregate sentence would be no less than twenty years

      and no more than sixty years. The trial court sentenced Julian to an aggregate

      sentence of fifty-five years. Julian now appeals.


[5]   Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we determine

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender. Thompson v. State, 5 N.E.3d 383 (Ind. Ct. App. 2014).

      Sentencing is primarily a discretionary function in which the trial court’s

      judgment should receive considerable deference. Stephenson v. State, 29 N.E.3d
111 (Ind. 2015). Such deference should prevail unless overcome by compelling

      evidence portraying in a positive light the nature of the offense (such as

      accompanied by restraint and lack of brutality) and the defendant’s character

      (such as substantial virtuous traits or persistent examples of good character). Id.

      The defendant bears the burden of persuading the appellate court that his or her

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).


[6]   We begin by looking at the nature of the offenses. Julian acknowledges that his

      offenses are “disturbing.” Appellant’s Br. p. 8. Julian molested and exploited

      several children between 2007 and 2015 and maintained nude and sexual

      images and videos of the children on a flash drive. Julian, a man of sixty-nine

      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017   Page 3 of 6
      years at the time of sentencing, engaged in sexual intercourse or other sexual

      conduct with K.R., a child of thirteen, and H.M., when H.M. was eleven and

      twelve years of age; engaged in fondling or touching with M.M.E., a child

      under fourteen years of age, and M.S., when M.S. was between the ages of six

      and twelve; and managed or produced a performance that included sexual

      conduct by B.J.M., a child under eighteen.


[7]   With regard to the character of the offender, we note that, in sentencing Julian,

      the trial court placed great emphasis on the fact that Julian’s crimes of

      molestation and exploitation involved multiple victims, and for that reason, the

      court characterized Julian as a “serial child molester.” Sentencing Tr. pp. 30,

      31. The court also acknowledged and considered as aggravating the fact that

      Julian was in a position of trust with many, if not all, of his victims, and Julian

      concedes this fact in his brief to this Court. See Appellant’s Br. p. 8.


[8]   Julian asserts that his criminal history is of limited significance. Although the

      trial court considered this a mitigating factor, we observe that while Julian

      appeared to have been a law-abiding citizen for a substantial period, it was

      during this time that he engaged in acts of molestation and exploitation of

      multiple children without discovery. Julian also mentions in his brief that he

      was in the Navy and served in Vietnam; however, he testified at his sentencing

      hearing that he was discharged from the military for a conviction of possession

      of stolen property.




      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017   Page 4 of 6
[9]    Further, he claims he was diagnosed with antisocial character disorder in 1968,

       for which he was never provided treatment. No evidence links Julian’s crimes

       and his disorder; in fact, there was neither mention of this disorder at the

       sentencing hearing nor a request for treatment. See Corralez v. State, 815 N.E.2d
1023 (Ind. Ct. App. 2004) (stating there must be nexus between defendant’s

       mental health and crime in question in order for mental history to be considered

       mitigating factor).


[10]   Finally, Julian contends that although he accepted responsibility for his actions

       and spared the victims from having to testify at trial, he received no real benefit

       from pleading guilty because, due to his age and health problems, his sentence

       amounts to a life sentence. A guilty plea can show that a defendant accepts

       responsibility for his actions. Haggard v. State, 771 N.E.2d 668 (Ind. Ct. App.

       2002), trans. denied. And, generally, a guilty plea saves judicial time and

       resources, as well as sparing the victim’s family the trauma of a trial. Sensback v.

       State, 720 N.E.2d 1160 (Ind. 1999). Nevertheless, a plea of guilty is not

       automatically a significant mitigating factor that must be credited by the trial

       court; rather, the determination is fact-sensitive. Trueblood v. State, 715 N.E.2d
1242 (Ind. 1999). “For instance, a guilty plea does not rise to the level of

       significant mitigation where the defendant has received a substantial benefit

       from the plea or where the evidence against him is such that the decision to

       plead guilty is merely a pragmatic one.” Wells v. State, 836 N.E.2d 475, 479

       (Ind. Ct. App. 2005), trans. denied. Even though the trial court assigned

       significant weight to this mitigator, we note that Julian received a substantial

       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017   Page 5 of 6
       benefit in exchange for his plea of guilty in that he had the opportunity to argue

       for a sentence of only twenty years while also having a maximum cap on his

       sentence. In addition, other numerous charges, which could have resulted in a

       sentence of over 100 years, were dismissed by the State. Further, the State had

       significant evidence against him in the form of testimony from his victims and

       the flash drive containing his voice and images of the interior of his home.

       Thus, it could be said that Julian’s decision to plead guilty was a pragmatic one

       for which he received a substantial benefit.


[11]   In this case, we find that sentence revision is supported neither by the nature of

       the offenses nor by character traits of the offender. Julian has failed to carry his

       burden of persuading this Court that his sentence is inappropriate. In light of

       the foregoing, we affirm the sentence of the trial court.


[12]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-103 | August 7, 2017   Page 6 of 6